Citation Nr: 0629386	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include acute appendicitis, perforated 
diverticular sigmoid colon, and ruptured diverticulum with 
abscess formation.

2.  Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia and post 
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for a mouth disability.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the claims on appeal.  


FINDINGS OF FACT

1.  A gastrointestinal disability was not exhibited in 
service, and a preponderance of the evidence of record 
indicates that the veteran's current gastrointestinal 
disability is not related to service.

2.  The preponderance of the evidence of record is against a 
finding that the veteran has PTSD that is related to any 
confirmed stressors from the veteran's active service; no 
evidence of record links the veteran's diagnosed psychoses to 
service.

3.  A preponderance of the evidence of record indicates that 
the veteran's current foot disability is not related to 
service.

4.  A preponderance of the evidence of record indicates that 
the veteran does not have a mouth disability.


CONCLUSION OF LAW

1.  A chronic gastrointestinal disability was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West. 2005); 38 C.F.R. § 3.303 (2005).

2.  A psychiatric disability, to include paranoid 
schizophrenia, was not incurred or aggravated in active 
military service, nor may a psychosis be presumed to have 
been incurred therein; PTSD was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).   

3.  A foot disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West. 2005); 38 
C.F.R. § 3.303 (2005).

4.  A chronic mouth disability was not incurred or aggravated 
in active military service.  38 U.S.C.A. § 1110 (West. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's gastrointestinal 
disability claim was initially adjudicated prior to the 
enactment of the VCAA in November 2000.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA- administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ- decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (West 2002 & Supp. 2005) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide to provide such notice in connection 
with adjudications prior to enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001, June 
2002, December 2003, and February 2004.  The originating 
agency essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service records and post-service medical records, 
which will be addressed as pertinent, particularly, the 
veteran's VA and private outpatient treatment records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence. Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private treatment records.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In the case of certain chronic diseases, including psychoses, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
disabilities, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that some of the veteran's service medical 
records appear to be missing, and possibly destroyed.  
Although efforts have been made by VA to obtain the veteran's 
complete service medical records, they have been found to be 
unavailable.  The Board realizes in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of this veteran's claim was undertaken with 
this duty in mind.

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a lay person the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a 
gastrointestinal disability.  Initially, the Board notes that 
the veteran's service medical records, to include his May 
1974 report of medical history and report of medical 
examination, are negative for complaints of, or treatment 
for, any gastrointestinal disability.  There is no evidence 
of record dated any earlier than December 1989, over 15 years 
after the veteran's separation from service, which indicates 
that the veteran incurred any gastrointestinal disability.  
The veteran was treated beginning in December 1989 for 
diverticulosis and a perforated diverticulum of the sigmoid 
colon with abscess formation, but no evidence has been 
presented linking this disability to service in any manner.  
The Board notes that during the veteran's surgery for this 
disability in February 1990, an incidental appendectomy was 
also performed, however, the pathology report at that time of 
the veteran's appendix was completely normal; the evidence of 
record does not indicate that the veteran has ever had 
appendicitis.  Thus, with no evidence having been presented 
to indicate that the veteran had any gastrointestinal 
disability in service or for many years after separation from 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability, to include paranoid schizophrenia.  In this 
regard, while the veteran reported depression, excessive 
worry, and trouble sleeping on his separation examination, 
the psychiatric system was listed as normal at that time, and 
there were no findings of a chronic psychiatric disability at 
any time during the veteran's service.  Furthermore, the 
veteran was not diagnosed with any psychoses until March 
1992, 18 years after the veteran's separation from service.  
While the veteran does currently have several psychiatric 
diagnoses, to include depression and schizophrenia, no 
evidence has been presented to link these current psychiatric 
diagnoses to service, or to indicate that any psychiatric 
disability manifested within a year of the veteran's 
separation from service.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for any psychiatric disability.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board notes that the preponderance of the 
evidence of record does not show that the veteran currently 
has a valid diagnosis of PTSD.  It appears that the veteran 
was recently given a diagnosis of PTSD by a social worker, 
however this diagnosis followed the veteran's descriptions of 
exposure to combat trauma, which is not supported by the 
evidence of record; there is no evidence of record which 
indicates that the veteran was exposed to combat at any time 
in the service.  Also of note is a private medical opinion 
from March 2003 which indicates that the veteran has several 
PTSD type symptoms but did not meet the full criteria for 
PTSD.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD.

Moreover, the veteran's descriptions of stressors in service 
are not corroborated and lack reliability.  The veteran has 
indicated that his stressors that precipitated PTSD included 
exposure to combat in Vietnam.  The Board notes however, that 
the evidence of record shows that the veteran was not exposed 
to combat in service, and never served in Vietnam.  
Subsequently, the veteran complained of being exposed to 
racism in service.  This switch to a different stressor 
further erodes his credibility as a reliable historian 
regarding stressful experiences in service.  Further, 
counseling records dated December 1973 to May 1974 
specifically indicate that the veteran had failed to comply 
with performance standards, and when counseled, presented an 
atmosphere that made it appear as though he were being picked 
on because of his skin color.  Those records fail to show 
that the veteran was a victim of any racism, and do show that 
the veteran stated it would benefit the service to release 
him before he involved himself in more drastic actions to 
accomplish his release.  Thus, the Board finds that the 
evidence of record does not show that the veteran has a valid 
diagnosis of PTSD, and also does not show that the veteran 
has any confirmed stressors.  As such, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for PTSD.  

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a foot 
disability.  The veteran's May 1974 report of medical history 
does indicate that the veteran had foot trouble in service in 
1972 and was seen by a doctor; although no treatment was 
given, the veteran reported that he still had some trouble 
with his feet when he wore boots.  However, the report of the 
veteran's separation examination dated May 1974 found the 
veteran's feet to be normal.  There is no further evidence of 
record pertaining to the veteran's feet until May 2000, 26 
years after the veteran's separation from service.  A private 
letter dated September 2001 indicates that the veteran was 
seen privately once in May 2000 for onychomycosis/digital 
deformity.  VA treatment records indicate that the veteran 
was seen in May 2002 with diagnoses of onychomycosis/ 
onychocryptosis of the right hallux, and tinea pedis 
bilaterally.  The veteran's right great toenail was removed 
at that time.  The veteran was seen again in September 2002 
for a painful right great toe nail.  The veteran was again 
diagnosed with onychomycosis/onychocryptosis right hallux and 
tinea pedis bilaterally, and his nails were debrided.  The 
veteran was seen in September 2005 with complaints of general 
foot pain.  While the veteran does currently have a foot 
disability, there is no medical evidence of record from the 
time of the veteran's separation, in which he noted foot 
trouble in 1972, until May 2000, over 26 years after 
separation from service, and no evidence has been presented 
linking the veteran's current foot 


disability to his reported "foot trouble" in service.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a foot disability.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of pertinent disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating any of the 
claimed disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a mouth 
disability.  The veteran's report of medical history dated 
May 1974 does indicate that the veteran reported having 
severe tooth trouble in 1974, which was treated by a military 
dentist with good results, and was nonsymptomatic at that 
time.  However, the veteran's report of medical examination 
from May 1974 noted no mouth disability, and no dental 
disability other than some missing teeth.  The veteran has 
recently reported that he incurred a mouth disability in 
service while playing basketball.  While the veteran reported 
once, in a March 2003 outpatient treatment record, that he 
had mouth pain, the remainder of the veteran's medical 
records subsequent to service are completely negative for any 
complaints of, or treatment for, any mouth disability.  There 
is no evidence of record indicating that the veteran 
currently has any mouth disability.  Incumbent on a grant of 
service connection is a finding that the veteran has the 
disability for which service connection is claimed.  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service or a service-
connected disability), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  With no current finding that the veteran has any 
mouth disability, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for this disability.  

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include acute appendicitis, perforated 
diverticular sigmoid colon, and ruptured diverticulum with 
abscess formation, is denied.

Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia and PTSD, is 
denied.

Entitlement to service connection for a foot disability is 
denied.

Entitlement to service connection for a mouth disability is 
denied.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


